     8:20-cv-03432-DCC       Date Filed 01/27/21    Entry Number 18      Page 1 of 5




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF SOUTH CAROLINA
                        ANDERSON/GREENWOOD DIVISION

Flordeliza A. Hawkins,            )             Case No. 8:20-cv-03432-DCC
                                  )
                   Plaintiff,     )
                                  )
v.                                )                         ORDER
                                  )
Court of Common Pleas of Anderson )
South Carolina, Suntrust Bank,    )
Joseph Partain,                   )
                                  )
                   Defendants.    )
________________________________ )

       This matter is before the Court on Plaintiff’s complaint alleging violations of her

civil rights in violation of 42 U.S.C. § 1983. In accordance with 28 U.S.C. § 636(b) and

Local Civil Rule 73.02(B)(2) (D.S.C.), this matter was referred to United States Magistrate

Judge Jacquelyn D. Austin for pre-trial proceedings and a Report and Recommendation

(“Report”).   On September 29, 2020, the Magistrate Judge issued a Report

recommending that this action be dismissed without issuance of service of process. ECF

No. 9. Plaintiff filed objections and two supplements. 1 ECF Nos. 9, 16, 17.




       1The Court notes that Plaintiff labeled Docket Entry Number 13 as “Pleading” and
Docket Entry Number 16 as “Notice of Rights to File Objection to Report and
Recommendation.” Docket Entry Number 17 appears to be copies of court documents
previously filed with this and other courts. The Court has thoroughly reviewed all of these
documents in ruling on this matter.
      8:20-cv-03432-DCC        Date Filed 01/27/21      Entry Number 18        Page 2 of 5




                                     LEGAL STANDARD

       The Magistrate Judge makes only a recommendation to this Court.                       The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the Court. See Mathews v. Weber, 423 U.S. 261 (1976). The

Court is charged with making a de novo determination of any portion of the Report of the

Magistrate Judge to which a specific objection is made. The Court may accept, reject, or

modify, in whole or in part, the recommendation made by the Magistrate Judge or

recommit the matter to the Magistrate Judge with instructions. See 28 U.S.C. § 636(b).

The Court will review the Report only for clear error in the absence of an objection. See

Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating

that “in the absence of timely filed objection, a district court need not conduct a de novo

review, but instead must only satisfy itself that there is no clear error on the face of the

record in order to accept the recommendation.” (citation omitted)).

                                          ANALYSIS

       As explained in more detail by the Magistrate Judge, Plaintiff’s claims arise from a

state court foreclosure action. To the extent that Plaintiff is requesting that this Court

overrule the state court’s decision, the Rooker-Feldman doctrine constrains the Court

from conducting any such review. The doctrine, precludes “lower federal courts . . . from

exercising appellate jurisdiction over final state-court judgments.” Lance v. Dennis, 546

U.S. 459, 463 (2006). “[I]f in order to grant the federal plaintiff the relief sought, the federal

court must determine that the state court judgment was erroneously entered or must take

action that would render the judgment ineffectual, Rooker-Feldman is implicated, [and]

                                                2
      8:20-cv-03432-DCC        Date Filed 01/27/21      Entry Number 18        Page 3 of 5




[t]he doctrine applies not only to matters directly addressed by the state court, but also to

claims which are inextricably intertwined with state court decisions.” Smalley v. Shapiro

& Burson, LLP, 526 F. Appx. 231, 236 (4th Cir. 2013) (internal quotation marks and

citations omitted); see also Parker v. Spencer, No. 4:13-cv-00430-RBH, 2015 WL

3870277 (D.S.C. June 23, 2015) (holding that the Rooker-Feldman doctrine precluded

federal review of a state court judgment of foreclosure).

       With respect to any § 1983 claims, Plaintiff has failed to name a Defendant

amenable to suit. The Anderson County Court of Common Pleas is not a “person” subject

to suit under § 1983. See Will v. Mich. Dep’t of State Police, 491 U.S. 58 (1989)

(explaining that neither the state not its agencies is a “person” within § 1983). Further,

the Court of Common Pleas and its judges, including the master in equity, 2 are entitled to

judicial immunity from suit for money damages. See Chu v. Griffith, 771 F.2d 79, 81 (4th

Cir. 1985); Baccus v. Wickensimer, C/A No. 9:13-cv-1977-DCN-BM, 2013 WL 6019469,

at *2–3 (D.S.C. Nov. 13, 2013). There is also no allegation that either Suntrust Bank or

Joseph Partain 3 is a state actor as required by § 1983. See Mentavlos v. Anderson, 249

F.3d 301, 310 (4th Cir. 2001). Accordingly, any § 1983 claims should be dismissed. 4


       2 In her first supplement, Plaintiff identifies Ellis B. Drew, Jr., as the master in equity
for Anderson County and states that he knew that a contract was unenforceable but still
issued an order for her eviction. ECF No. 16 at 1. Mr. Drew is not a defendant in this
action; however, even if he were, he would be entitled to judicial immunity.

       3   It appears that Mr. Partain is the current owner of the foreclosed upon property.

       4  Throughout her filings, Plaintiff refers to various state and federal laws and
constitutional amendments that she contends Defendants have violated; but, except as
noted herein, she makes no specific allegations related to most of these laws. Plaintiff

                                                3
     8:20-cv-03432-DCC        Date Filed 01/27/21    Entry Number 18       Page 4 of 5




       To the extent Plaintiff intends to move for appointment of counsel, this request is

denied. See ECF No. 16 at 2. There is no constitutional right to appointment of counsel

in civil cases. While the court is granted the power to exercise its discretion to appoint

counsel for an indigent party in a civil action, 28 U.S.C. § 1915(e)(1); Smith v. Blackledge,

451 F.2d 1201 (4th Cir. 1971), such appointment “should be allowed only in exceptional

cases.” Cook v. Bounds, 518 F.2d 779, 780 (4th Cir. 1975). As previously noted by the

Magistrate Judge, “Plaintiff’s pleadings demonstrate he is sufficiently competent to

pursue means of assistance with his claim within the prison.” ECF No. 7. Thus,

Plaintiff’s request for a discretionary appointment of counsel under 28 U.S.C.

§1915(e)(1) is denied.

                                      CONCLUSION

       Based on the foregoing, the Court agrees with the conclusion of the Magistrate

Judge. 5 This action is DISMISSED without issuance of service of process. 6


does make some allegations pertaining to the Fair Housing Act; however, the Court finds
her assertions are insufficient to state a plausible claim upon which relief can be granted.
See Smile v. Legacy Ballantyne, LLC, No. 3:19-cv-161-FDW-DCK, 2019 WL 1865567, at
*5 (W.D.N.C. Apr. 25, 2019) (“Although Plaintiff alleges that that his adult son is disabled,
Plaintiff has not asserted that any Defendant acted adversely due to a protected activity.
Therefore, the Complaint is insufficient to proceed under § 3617 of the Fair Housing Act.”).

       5The Court specifically declines to consider the Magistrate Judge's
recommendation that the Court find this action is duplicative because it is subject to
summary dismissal for the other reasons stated above.

       6The Court finds that Plaintiff cannot cure the deficiencies in her Complaint and
allowing Plaintiff to amend her pleadings would be futile. Therefore, the undersigned
declines to give Plaintiff an opportunity to amend. See Workman v. Kernell, No. 6:18-cv-
00355-RBH-KFM, 2018 WL 4826535, at *2 n.7 (D.S.C. Oct. 2, 2018).

                                             4
     8:20-cv-03432-DCC        Date Filed 01/27/21   Entry Number 18      Page 5 of 5




      IT IS SO ORDERED.

                                                       s/ Donald C. Coggins, Jr.
                                                       United States District Judge
January 27, 2021
Spartanburg, South Carolina


                               NOTICE OF RIGHT TO APPEAL

The parties are hereby notified of the right to appeal this order pursuant to Rules 3 and 4

of the Federal Rules of Appellate Procedure.




                                            5
